Citation Nr: 0411672	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for undiagnosed illness 
manifested by muscle fatigue.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for exposure to 
radiation.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for feet and toe nail 
fungus.

8.  Entitlement to service connection for undiagnosed illness 
manifested by headaches.

9.  Entitlement to service connection for undiagnosed illness 
manifested by memory loss.

10.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the marine corps from 
October 1974 to October 1976 and in the army from December 
1990 to May 1991.  

A hearing was held in Oakland, California before the 
undersigned Veterans Law Judge in September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating determination of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

This is an original claim which was filed in October 1996.  
It is based in part on service in the Southwest Asia Theatre 
of Operations during the Persian Gulf War.  In the veteran's 
October 1996 VA Form 21-526, he mentioned service medical 
records.  Service medical records and service personnel 
records from the veteran's period of service in the army from 
December 1990 to May 1991 are not contained in the claims 
folder.  

In October 1996, VA requested army medical records and other 
army records.  Responses were received in January and June 
1997, but the boxes which indicate that available requested 
records were forwarded were not checked.  

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  In the case of a claim for disability 
compensation, the assistance shall include obtaining service 
medical records if relevant to the claim.  Id.  Whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should request service 
medical records and service personnel 
records from the veteran's period of 
active army service from December 1990 
to May 1991.  

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of   your appeal.  
38 C.F.R. § 20.1100(b) (2003).

